

114 HR 6507 IH: To amend section 552 of title 5, United States Code (commonly known as the Freedom of Information Act), to require an agency to release the Federal income tax returns of the President upon request, and for other purposes.
U.S. House of Representatives
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6507IN THE HOUSE OF REPRESENTATIVESDecember 8, 2016Mr. Grayson introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend section 552 of title 5, United States Code (commonly known as the Freedom of Information
			 Act), to require an agency to release the Federal income tax returns of
			 the President upon request, and for other purposes.
	
 1.Release of Federal income tax returns of the President upon requestSection 552 of title 5, United States Code, is amended by adding at the end the following new subsection:
			
				(n)
 Notwithstanding any other provision of law, at any time while an individual serves as President, the Secretary of the Treasury shall make available each Federal income tax return filed by the individual upon request..
		2.Disclosure permitted
 (a)In generalSection 6103(i) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (9)Disclosure of tax returns of the PresidentThe Secretary may disclose returns of the President pursuant to section 552(n) of title 5, United States Code..
 (b)Effective dateThe amendment made by this section shall apply to disclosures made after the date of the enactment of this Act.
			